THE STATE OF SOUTH CAROLINA 

                  In The Supreme Court 


   Tony L. Pope and Lynn S. Pope, Individually and
   Representing as a Class All Unit Owners for Riverwalk
   At Arrowhead Country Club Horizontal Property
   Regime, Respondents,

   v.

   Heritage Communities, Inc., Heritage Riverwalk, Inc.,
   and Buildstar Corporation, Petitioners.


   Riverwalk At Arrowhead Country Club Property Owners'
   Association, Inc., Respondent,

   v.

   Heritage Communities, Inc., Heritage Riverwalk, Inc.,
   and Buildstar Corporation, Petitioners.

   Appellate Case No. 2012-206066



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



                     Appeal from Horry County 

               Clifton Newman, Circuit Court Judge 



                        Opinion No. 27578 

        Heard February 19, 2015 – Filed September 30, 2015 



        DISMISSED AS IMPROVIDENTLY GRANTED
            C. Mitchell Brown, William C. Wood, Jr., and Brian P.
            Crotty, all of Nelson Mullins Riley & Scarborough, LLP,
            of Columbia; and William L. Howard, Stephen L.
            Brown, and Russell G. Hines, all of Young Clement
            Rivers, LLP, of Charleston, for Petitioners.

            John P. Henry and Philip C. Thompson, both of
            Thompson & Henry, PA, of Conway, for Respondent.


PER CURIAM: We granted a writ of certiorari to review the court of appeals'
decision in Pope v. Heritage Communities, Inc., 395 S.C. 404, 717 S.E.2d 765 (Ct.
App. 2011). We now dismiss the writ as improvidently granted.


DISMISSED AS IMPROVIDENTLY GRANTED.

TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ.,
concur.